Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in response to applicant arguments filed on 03/08/2022 for application 16/399847.
Claims 1, 6-9, 11-20, and 28 have been amended. 
Claim 2 has been canceled.
Claims 32 has been added new.
Claims 1 and 3-32 are currently pending and have been examined.


Detailed Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sachdeva et al. (US8469705 B2)

In claim 1, a method comprising: 
Sachdeva teaches:
receiving from a user device associated with a user, a request to access one or more treatment plans for patient (Column 27, lines 30-35, stating “However, it is possible to provide, in the workstation, a suite of treatment planning software from different appliance manufactures in which case the user could access the treatment planning software for whatever appliance manufacture the practitioner wished to use for treatment of patient”);  
identifying a treatment template for the user, the treatment template representing treatment preferences of the user, the treatment template being expressed according to treatment domain-specific protocols that include domain-specific orthodontic treatment language that is both manually and machine readable and capable of being parsed by a processor into a set of treatment planning instructions ( Col. 5 Last Para. And Col. 6 lines 1-5 wherein “The unified workstation, using computer instructions based tools, searches a clinical benchmarking knowledge base consisting of reference treatment plans for a 
processing the treatment template with the treatment domain-specific protocols to convert one or more parts of the treatment template into one or more runtime elements that interactively display customized user interface elements related to the one or more treatment plans, the customized user interface elements configured to provide one or more customized user interactions with the one or more treatment plans in accordance with the treatment preferences of the user  (Column 23, lines 33-37, stating “In particular, the user may interact with the patient information and the morphable model, and vary the parameters, to stimulate different possible treatments and outcomes to arrive at a final or target treatment objective for the patient”), wherein the customized user interface elements provide one or more user-selectable conditions under which at least one of the treatment preferences is included (Fig. 32 and Col. 31 lines 30-35 
providing instructions to display the one or more runtime elements on the user device (Column 43, claim 1, lines 63-66 – Column 44, lines 1-2, stating “a set of software instructions providing graphical user interface tools for access to said digitized records, the method comprising the steps of: designing a treatment plan for a patient with the aid of the workstation”.);
receiving a selection of the one or more treatment plans from the customized user interface elements (Col. 43 lines 1-10 wherein “After concluding the evaluation, the user indicates their decision by selected Accept, Modify or 
generating one or more dental treatment appliances based on the selected at least one of the one or more treatment plans (Col. 41 lines 1-10). 

As per claim 3, Sachdeva teaches the method of claim 1, further comprising displaying an intended intermediate or final result of the one of the one or more treatment plans in response to the selection (Fig. 60 and Column 23, lines 33-37, stating “In particular, the user may interact with the patient information and the morphable model, and vary the parameters, to stimulate different possible treatments and outcomes to arrive at a final or target treatment objective for the patient”) .

As per claim 4, Sachdeva teaches the method of claim 1, further comprising displaying the one or more runtime elements on the user device (Fig. 22-60).

As per claim 5, Sachdeva teaches the method of claim 1, wherein the customized user interface elements comprise an interactive display of the treatment preferences (Fig. 22-60).



As per claim 7, Sachdeva teaches the method of claim 5, wherein: the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more plans  in accordance with treatment preferences (Fig. 22-60);  and 
the one or more interactive automated conditional treatment steps comprise an automated treatment option conditioned on the presence or absence of a physical condition indicated by patient data associated with the patient (column 4, lines 52-55, stating “One important aspect of the invention is that throughout the process, the adjustments made are evaluated against the constraints identified by the practitioner in the matrix of patent parameters”).

As per claim 8, Sachdeva teaches the method of claim 5, wherein:
 the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 4, line 64- 67 stating “however, the steps can be performed in any order, and repeated as many times as necessary. The preferred sequence can be driven by the patient’s needs or the practitioner’s preference.”);  

comprises an automated treatment option conditioned on the presence or absence of a physical condition indicated by patient data associated with the patient (Col. 21 lines 53-55); and 
the physical condition is related to an initial tooth position, an intended final position of the treatment plan, the treatment goals of the treatment plan (Column 21, lines 53-55, stating “Module 34 would process this order and containing instruction for designing the appliance to fit the individual morphology and condition of the patient”).

As per claim 9, Sachdeva teaches the method of claim 5, wherein: 
the interactive display of customized user interface elements represents one or more interactive automated conditional treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 4, line 64- 67);  and 
the one or more interactive automated conditional treatment steps are based on one or more conditional functions expressed according to treatment domain-specific protocols (Column 4, line 64- 67 and Fig. 22).

As per claim 10, Sachdeva teaches the method of claim 1, wherein the treatment template comprises a public treatment template or a private treatment template (Col. 3 lines 18-20).



As per claim 12, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents historic treatment preferences of another user (Col. 4 Last Para and Col. 5 first Para.).

As per claim 13, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents historic treatment preferences of another user (Col. 5 lines 35-40 and Col. 23 lines 5-14);  and 
the other user has treated a first number of cases greater than a specified threshold indicating expertise in a specific area of treatment (Col. 23 lines 5-25).

As per claim 14, Sachdeva teaches the method of claim 13 wherein the interactive display of customized user interface elements represents historic treatment preferences of another user (Column 23, lines 33-37. Col. 4 lines 64-67);  and 
the specified threshold is greater than a second number of cases the user has treated (Column 23, lines 33-37. Col. 4 lines 64-67, and Col. 41 lines 15-20 wherein past/previous case studies are used for comparison).

As per claim 15, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents one or more 

As per claim 16, Sachdeva teaches the method of claim 5, wherein: the interactive display of customized user interface elements represents one or more automated iterative treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Column 23, lines 33-37. Col. 4 lines 64-67);  and
the one or more automated iterative treatment steps repeat a treatment option across a series of related portions of anatomy (Column 23, lines 33-37. Col. 4 lines 64-67, and Col. 37 lines 25-35).

As per claim 17, Sachdeva teaches the method of claim 5, wherein: 
the interactive display of customized user interface elements represents one or more automated iterative treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Col. 4 Last Para.); 
 the one or more automated iterative treatment steps repeat a treatment option across a series of related portions of anatomy (Col. 5 First Para.);  and 
the related portions of anatomy comprise teeth in a specific region of the dentition (Fig. 22).


the one or more automated iterative treatment steps repeat a treatment option across a series of related portions of anatomy (Fig. 22, Col. 5 1st Para. And Col. 4 Last Para.);  and 
the one or more interactive automated iterative treatment steps are based on an iterative function expressed according to treatment domain-specific protocols (Col. 5 1st Para.).

As per claim 19, Sachdeva teaches the method of claim 5, wherein the interactive display of t customized user interface elements represents one or more automated nested treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Fig 22-30).

As per claim 20, Sachdeva teaches the method of claim 5, wherein the interactive display of customized user interface elements represents one or more automated listed treatment steps to implement the one or more treatment plans in accordance with the treatment preferences (Fig. 22).



As per claim 22, Sachdeva teaches the method of claim 1, wherein the customized user interface elements are displayed on an application, a webpage, or a mobile application on the user device (Fig. 22).

As per claim 23, Sachdeva teaches the method of claim 1, wherein the treatment domain-specific protocols comprise dental domain-specific treatment protocols, orthodontic domain-specific treatment protocols, or some combination thereof (Fig. 22).

As per claim 24, Sachdeva teaches the method of claim 1, wherein the one or more treatment plans comprise one or more restorative treatment plans, one or more orthodontic treatment plans, or some combination thereof (Fig 22).

As per claim 25, Sachdeva teaches the method of claim 1, wherein the one or more treatment plans comprise instructions to implement a series of aligners to resiliently reposition teeth of the patient from an initial position toward a final position (Fig. 22-30).

As per claim 26, Sachdeva teaches the method of claim 1, wherein the user comprises a dentist, orthodontist, or other medical professional (Fig. 22-30).

As per claim 27, Sachdeva teaches the method of claim 1, wherein the treatment template is identified after the request to access the one or more treatment plans is received (Fig. 22-30).

Claim 28 recites substantially similar limitation as seen in claim 1 and hence is rejected for similar rationale as noted above.

As per claim 29, Sachdeva teaches the method of claim 1, wherein generating the one or more treatment plans comprises including patient specific information about the patient (Col. 43 lines 25-30).

As per claim 30, Sachdeva teaches the method of claim 29, wherein the patient specific information includes data from a scan of the patient's oral cavity (Col. 43 lines 25-30).

As per claim 31, Sachdeva teaches the method of claim 1, wherein the treatment preferences of the user include one or more of: whether there are tooth movement restrictions, whether interproximal reduction (IPR) should be used, when during treatment to perform IPR, where to perform IPR, whether attachments should be used, where attachments should be placed, changes in spacing distance between teeth, whether there is a tooth extraction, and whether to implement leveling strategy (Col. 43 lines 25-30 and Fig. 36A).

As per claim 32, Sachdeva teaches the method of claim 1, wherein the one or more user-selectable conditions refers to one or more tooth position, a tooth type and a tooth ordering sequence (Col. 33 lines 10-15 and Col. 34 1st Para). 

Response to Arguments
The Applicant argues that Sachdeva does not explicitly teach “wherein the customized user interface elements provide one or more user-selectable  conditions under which at least one of the treatment preferences is included”. The Applicant gave examples of conditional statements found in the specification when customizing treatment option. The Applicant further states that the conditional treatment preferences can provide more configuration options, thereby providing more flexibility and simpler parameters. The Applicant states that Sachdeva teaches physical constraints that are entered by the practitioner into a matrix and not “wherein the customized user interface elements provide one or more user-selectable  conditions under which at least one of the treatment preferences is included”. 
The Examiner respectfully disagrees. The Examiner notes that having one or more user selectable conditions under which at least one of the treatment preferences is included does not necessarily entail conditional statements for a user to customize. In addition, the claim does not exclude a user from selecting/customizing physical constraints/parameters. For example, newly added claim 32 describes the user selectable conditions to be tooth position, tooth type, and a tooth ordering sequence which are all physical constraints/parameters. Sachdeva teaches in figure 32 and column 31 lines 30-35 wherein a user interface with can display options for a customized treatment preference for a patient. Column 33 lines 23-25 wherein a user can select different parameter for customizing a configuration of an arch is also taught.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686